               Case 20-30705-KRH                 Doc 22-3 Filed 07/08/20 Entered 07/08/20 13:49:06                              Desc
                                                  Time sheet- Krumbein Page 1 of 2
                                                                                                                              Date:       6/16/2020
PRE-BILL                                                                                                                      Time:
                                                                                                                              Page:
                                                                                                                                          11:33AM
                                                                                                                                                1 of 2
Krumbein Consumer Legal Services, Inc.
Rebecca M. Roach
1300 Buckingham Station Apt 3C
Midlothian, VA 23113
                        Client:    20-000021               Rebecca M. Roach
                       Matter:     ROACH.R.AP1             Rebecca Roach v. Beyond Finance, Inc.
                  Matter Type:     AD.P Adversary Proceeding                           Originating Timekeeper:                JMK
               File Open Date:     4/10/2020                                           Responsible Timekeeper:                JMK
                 Billing Mode:     Hourly                     Bill Date: 6/16/2020         Billing Format Code:               GEN
                                                             Start Date: 1/7/1900          Fees/Costs Cut Date:               6/16/2020
            Billing Frequency:     Monthly                     Last Bill:                   Payments Cut Date:                6/16/2020
                     Remarks:                                                                                Type of Bill:    Regular

                    Comments:




         ACCOUNT                     Current                  30 - 59 Days                  60 - 89 Days                     90 Days and Over
          AGING                      $ 0.00                     $ 0.00                        $ 0.00                             $ 0.00
    Fees Billed to Date:                      $0.00            Costs Billed to Date:                       $0.00


                                                                    Fees
Ticket
Number Date                Timekeeper Description                                                           Hours            Amount
1          3/27/2020       JMK        email with client                                                      0.10            $45.00 BL
2          3/27/2020       JMK        email with client                                                      0.10            $45.00 BL
3          4/8/2020        JMK        review email from client with copy of invoice/bill from                0.10            $45.00 BL
                                      defendant
4          4/9/2020        JMK        schedule conference call with client and co-counsel                    0.20            $90.00 BL

5          4/10/2020       JMK        draft retainer agreement and other docs.                               0.50        $225.00 BL
                                      Email to client.
6          4/11/2020       JMK        zoom conference call with client and co-counsel                        0.50        $225.00 BL
7          5/5/2020        JMK        draft complaint                                                        2.00        $900.00 BL
8          5/15/2020       JMK        edit complaint and email to client                                     1.10        $495.00 BL
9          5/18/2020       JMK        read/review email from co-counsel with edit suggestions.               0.50        $225.00 BL
                                      Edit complaint
10         5/18/2020       JMK        read/review email from co-counsel on case law.                         0.20            $90.00 BL

11         5/18/2020       JMK        rad/review email from co-counsel with law issues.                      0.20            $90.00 BL
12         5/18/2020       JMK        re-edit complaint                                                      1.10        $495.00 BL
                                      re-email to client and co-counsel
13         5/18/2020       JMK        File complaint                                                         0.20            $90.00 BL
14         5/18/2020       JMK        review email from client and co-counsel confirming ready               0.10            $45.00 BL
                                      to go.

                                                          Continued On Next Page
         Case 20-30705-KRH          Doc 22-3 Filed 07/08/20 Entered 07/08/20 13:49:06                                Desc
                                     Time sheet- Krumbein Page 2 of 2
                                                                                                                  Date:      6/16/2020
PRE-BILL                                                                                                          Time:
                                                                                                                  Page:
                                                                                                                             11:33AM
                                                                                                                                 2 of 2
Krumbein Consumer Legal Services, Inc.
 Client: 20-000021             Rebecca M. Roach
Matter: ROACH.R.AP1            Rebecca Roach v. Beyond Finance, Inc.
15    5/20/2020   JMK      email discussion about summons and how to serve.                          0.20        $90.00 BL
                           Reviewed FRBP 7004.
16    5/20/2020   JMK      read ecf notice of co-counsel filing certificate of service               0.10        $45.00 BL
17    6/15/2020   JMK      voicemail from defendant in house counsel.                                0.10        $45.00 BL
18    6/15/2020   JMK      email from in house counsel for defendant                                 0.20        $90.00 BL

19    6/16/2020   JMK      discussion with co-counsel about case.                                    0.30       $135.00 BL
                           read emails scheduling call with defendant inhouse counsel.
                                                                                                 ________   ____________

                                                                             Total Hours:           7.80
                                                                           Billable Hours:          7.80      $3,510.00


                                                  Timekeeper Summary

                        Timekeeper JMK worked 7.80 hours at $450.00 per hour, totaling $3,510.00.



                                     Prior Balance:                    $0.00
                              Payments Received:                       $0.00
                                     Current Fees:                 $3,510.00
                                 Sales Tax on Fees:                    $0.00
                                  Advanced Costs:                      $0.00
                               Sales Tax on Costs:                     $0.00
                             Administrative Cost:                      $0.00
                                     Late Charges:                     $0.00
                          Additional Retainer Due:                     $0.00

                          TOTAL AMOUNT DUE:                        $3,510.00




             Fees and Costs [      ]       Fees Only [         ]      Costs Only [           ]       Don't Bill [     ]
